Citation Nr: 1746613	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to service-connected disability.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that evidence has been added to the claims file since the issuance of the June 2013 (hypertension) and May 2014 (peripheral neuropathy, bilateral upper extremities) Statements of the Case.  As the Board is remanding the claims for additional development, it may review the evidence without any prejudice to the Veteran.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before a decision can be reached on the instant claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

	Hypertension

The Veteran contends that he is entitled to service connection for hypertension.  The Veteran's service treatment records contain no indication of hypertension or high blood pressure during his active military service.  However, in his June 2013 VA Form 9, the Veteran suggested that his hypertension might be related to his service-connected diabetes mellitus.  In addition, a February 2016 VA heart conditions examination suggests that there is a relationship between his hypertension and his service-connected coronary artery disease.  

Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In light of the Veteran's diagnosis of hypertension, in addition to the background noted above, a VA examination that addresses the nature and etiology of the Veteran's disability is warranted on remand.  See 38 C.F.R. §§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

	Peripheral Neuropathy of the Bilateral Upper Extremities

The Veteran contends that he is entitled to service connection for peripheral neuropathy of his bilateral upper extremities.  The Veteran's personnel records reflect that he served in the Republic of Vietnam from August 1968 to September 1969, and as such, it is presumed that he was exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  

In an August 2011 VA peripheral nerves examination report, the examiner opined that the pain in the Veteran's hands was most likely due to osteoarthritis rather than peripheral neuropathy.  The Veteran was later afforded a VA diabetic sensory-motor peripheral neuropathy examination in March 2014, in which he was given a diagnosis of peripheral neuropathy of the upper extremities.  In light of the conflicting information regarding the Veteran's diagnosis, the RO obtained an addendum medical opinion in April 2014, and the examiner confirmed that the Veteran had peripheral neuropathy.  However, the examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was related to his service-connected diabetes because the Veteran was diagnosed with idiopathic peripheral neuropathy in 2009, which preceded his diagnosis of diabetes mellitus.  The examiner also noted that the Veteran was not on any medications for diabetes mellitus, and his n1 A1C measurement was 5.4.  A February 2016 VA peripheral nerves examination report also provides that the Veteran did not have diabetic peripheral neuropathy because his neuropathy predated his diabetes diagnosis.  

The Board finds that a clarifying medical opinion is needed before it can adjudicate the Veteran's claim.  Specifically, although the Veteran was diagnosed with mild peripheral neuropathy in July 1999 and idiopathic peripheral neuropathy in November 2009, these diagnoses were limited to the Veteran's bilateral lower extremities.  Of note, a December 2010 VA neurology consult note provides that the Veteran complained, in pertinent part, of pain, tingling, and numbness in both arms, and he was assessed with distal symmetric peripheral neuropathy.  In addition, the treating physician wrote that the likely etiology was diabetes and/or a vitamin B12, deficiency and noted that the Veteran's blood sugars had been constantly running high on several occasions, that he had a strong family history of diabetes, and that he had a personal history of glucose intolerance.  As it appears that the April 2014 and February 2016 VA examiners relied primarily on diagnoses of peripheral neuropathy that only pertained to the Veteran's lower extremities, a clarifying opinion that addresses whether the Veteran's peripheral neuropathy of the bilateral upper extremities is proximately due to, or aggravated by, his service-connected diabetes is warranted on remand.  See 38 C.F.R. §§ 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, the record indicates that the Veteran's peripheral neuropathy of the bilateral upper extremities might be related to his in-service exposure to herbicides.  Of note, the Veteran was afforded a VA Agent Orange examination in October 2015.  According to the examining physician, problems related to Agent Orange exposure included peripheral neuropathy.  In this regard, the Board notes that relevant reported symptoms only pertained to the Veteran's lower extremities.  Nevertheless, as this report suggests that peripheral neuropathy might be directly related to Agent Orange exposure, on remand, the examiner should address whether there is an etiological relationship between the Veteran's peripheral neuropathy of the bilateral upper extremities and his in-service exposure to herbicides.  See 38 C.F.R. § 3.159(c)(4); McClendon, 20 Vet. App. at 81; Barr, 21 Vet. App. at 311.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of his hypertension disability.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The examiner should respond to the following:  
   
The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that it was caused OR aggravated by the Veteran's service-connected diabetes mellitus OR coronary artery disease disabilities.  

In rendering these opinions, the examiner should, at a minimum, consider and address the February 2016 VA heart conditions examination report noted above, which suggests that there is a relationship between the Veteran's coronary artery disease and his hypertension.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If a service-connected disability is found to aggravate the Veteran's hypertension, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested in number (1) above, obtain a supplemental medical opinion from an appropriate examiner regarding the nature and etiology of the Veteran's peripheral neuropathy of the bilateral upper extremities.  The claims file, including a copy of this remand, must be made available to the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following:

a)	The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral upper extremities was caused by, or is otherwise etiologically related to, the Veteran's active military service, to specifically include his presumed in-service exposure to herbicides.  

In rendering this opinion, the examiner should consider and address the October 2015 VA Agent Orange examination, which provides that problems related to the Veteran's exposure to Agent Orange included peripheral neuropathy.  

b)	The examiner should opine as to whether it is at least as likely as not that the Veteran's peripheral neuropathy of the bilateral upper extremities was caused OR aggravated by his service-connected diabetes mellitus.  

In rendering these opinions, the examiner should consider and address the December 2010 VA neurology consult detailed above, and note that the July 1999 and November 2009 diagnoses of peripheral neuropathy appeared to only pertain to the Veteran's bilateral lower extremities, not his upper extremities.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  If the Veteran's service-connected diabetes mellitus is found to aggravate his peripheral neuropathy, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development requested above, in addition to any other development deemed necessary, readjudicate the Veteran's claims, with consideration of all evidence received since the issuance of the June 2013 Statement of the Case (hypertension) and the May 2014 Statement of the Case (peripheral neuropathy, bilateral upper extremities).  If any of the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

